 In the Matter of HOUSTON SHIPBUILDING CORPORATIONOF IRISH BEND,,TEXASandHOUSTON METAL TRADES COUNCILIn. the Matter of HOUSTON SHIPBUILDING CORPORATIONandUNITEDBROTHERHOOD OF WELDERS, CUTTERS &HELPERS`Cases Nos. R-3758 and R-3759, respectively-Decided June, 3, 194Jurisdiction:ship construction industry.Investigation and Certification'of Representatives:Held,no question concerningrep"esentation existed where three of four competing labor organizationsfailed to make substantial showings in the units respectively claimed asappropriate and where two of the organizations were engaged in a jurisdic-tional dispute.Practice and Procedure:petitionsdismissed.Mr. V. Lee McMahon,for the Board._Kaiser, Liddell, Benbowce:Austin, by Mr. Frank A. Liddell,.ofHouston, Tex., for the Company.Mr. T. F. PeschkaandMr. Sewall Myer,of Houston, Tex., for theTrades Council.Mr. M. T. Wilson,ofHouston, Tex., andMr. Nathan J. Kaplan,of Chicago, Ill., for the Welders.Mr. Goodenow,of Houston, Tex., for the Industrial Union..CombsdDixie,byMr. W. A. Combs,of Houston, Tex.,and-Mr.E. Whittington,of Houston, Tex., for the Engineers.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Houston Metal Trades Council, 'affili-ated with the American Federation of Labor, herein called the Trade'sCouncil, and United Brotherhood of Welders, Cutters & Helpers,herein called the Welders, each alleging that a questionaffecting com-merce had arisen concerning the representation of employeesof Hous-ton Shipbuilding Corporation, Irish -Bend, Texas, herein called theCompany, the National LaborRelationsBoard providedfor an ap-propriate hearing upon due notice before Gustaf B. - Erickson, Trial41 N L. R. B., No. 126.638 HOUSTON SHIPBUILDING CORPORATION639Examiner.Said hearing was held, at Houston, Texas,.from April20" to 23, 1942.The Company, the Trades Council, the Welders, In-ternational Union of Operating Engineers, Local 450, affiliated withthe American Federation of Labor, herein called the Engineers, andIndustrial 'Union of Marine & Shipbuilding Workers of. America,affiliated with the Congress of Industrial Organizations, herein calledthe Industrial Union, appeared, participated and were afforded fullopportunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues.'The Trial Examiner'srulings,made at the hearing,- are free from prejudicial error andare hereby affirmed.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHouston Shipbuilding Corporation, a Delaware corporation, hasitsprincipal office and place of business on Irish Bend Island, in'Harris County, Texas, near the City of Houston. The Company,under facilities contracts with the United States Maritime Commis-sion, has constructed and is now constructing shipyard facilities forthe Commission to be used by the Company in the'construction ofcargo ships pursuant to construction contracts between the Companyand the said Commission.The Company has used materials valuedin excess of $1,000,000 in the construction of ships from July 1, 1941to April 17, 1942, of which more than 80 percent was shipped frompoints outside the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDHouston Metal Trades Council comprises several craft organiza-tions affiliated with the American Federation of Labor, which admitto membership employees of the Company.International Union of Operating Engineers, Local 450, is a labororganization affiliated with the American Federation of Labor, butnot' affiliated with the 'Trades Council. It admits to membershipcertain employees of the Company.IUnited Brotherhood of Welders, Cutters &-Helpers is an unaffili-ated labor organization admitting to membership certain employeesof the Company.1The representative of the Industrial Union did not enter an official appearance, buyattended the hearing,occasionally interrogated witnesses and made motions:- 640DECISIONS OF NATIONALLABOR RELATIONS ',BOARDIndustrial Union of Marine & Shipbuilding Workers of Americais a labor organization affiliated with the Congress of Industrial Or-'ganizations.It admits to membership employees of the Company.,III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONAlthough the Company, the Trades Council, and the Welders stip-ulated that, a question concerning representation had arisen, in thatthe Company will bargain only with a labor organization certifiedby the Board, a statement of a Field Examiner, introduced in evi-dence at the hearing, together with other evidence introduced at thehearing, reveals the following facts with regard to the claims of theparticipating labor organizations :The Trades Councilsubmitted 1,944 authorizations on behalf of theseveral craft organizations it was representing; approximately 1,206of these bore apparently genuine signatures of persons listed on theCompany's pay roll of February 13, 1942. These figures includecards of the Engineers, which if deducted, reduce the Trades.Coun-cil's cards to 1,868, of which 1,145 bear apparently genuine signaturesof persons so listed.The above-mentioned pay roll contains not lessthan 6,799 names of employees in the departments claimed by theTrades Council.Thus the Trades Council produced authorizationsfrom less than 18 percent of the employees in the unit it contends tobe appropriate.The Company stated at the hearing that on April.17, 1942, it hada total of 10,938 employees, of whom approximately 9,595 were hourlypaid employees within the unit alleged to be appropriate by theTrades Council.The authorizations submitted by the Trades Councilthus represented designation by less than 12 percent of this group.Ultimately, the Company expects to employ a total of 12,000 to 14,000persons.In view of these facts, we find that the Trades Council hasnot shown that it represents a substantial number of employees inthe unit it claims to be appropriate.The Engineerssubmitted evidence indicating that it represents asubstantial number of employees in the unit it contends to be appro-priate.However, its claims as to the appropriate unit are in directconflict with those of the Trades Council. Inasmuch as the TradesCouncil and the Engineers are'both affiliated with the American Fed-eration of Labor, the Board is faced with a jurisdictional dispute ofthe type which it has customarily refused to resolve.The Welders,requesting a unit of welders, cutters, and apprentices,,submitted a verified list of 152 authorizations as of March 2, 1942.Of the signatures, 100 appeared to be those of persons listed on theabove-mentioned February 13 Pay roll, which contained 1,203 names HOUSTON SHIPBUILDING CORPORATION641of welders and burners.The Company stated that at the time of thehearing it employed approximately 1,648 welders and that it expectedto employ a total of 2,500 within 21/2 months of the hearing.ThustheWelders produced authorizations from less than 10 percent of thewelders employed by the Company at any time since February 13,1942.In view of these facts, we find that the We] ders has not shownthat it represents a substantial number of employees in the unit itclaims to be appropriate.The Industrial Union,contending that an industrial unit is appro-priate, submitted a list of but 22 authorizations; only 12 signatureswere names of persons listed on the above-mentioned February 13 payroll.Obviously, this represents an inadequate showing.Since the Trades Council, the Welders, and the Industrial Unionhave failed to show that they represent a substantial number of em-ployees in the units respectively claimed as appropriate, and sincethe Trades Council and the Engineers are engaged in a jurisdictionaldispute, we find that no question has arisen concerning the repre-sentation of employees of the Company within the meaning of Section9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petitions for-investiga-tion and certification of representatives of employees of HoustonShipbuilding Corporation, Irish Bend, Texas, filed by Houston Metal,Trades Council, affiliated with the American Federation of Labor,and by United Brotherhood of Welders, Cutters & Helpers be, andthey hereby are, dismissed.463892-42-vol 41-41